Per Curiam.
Respondent was admitted to practice by this Court in 1987. He resides in the City of Albany.
By decision dated June 30, 2004, this Court suspended respondent from practice for a period of one year (Matter of Boxley, 8 AD3d 949 [2004]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
We conclude that respondent has complied with the provisions of the order which suspended him and with this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules governing reinstatement (see 22 NYCRR 806.12) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application for reinstatement is granted and respondent is reinstated to practice, effective immediately.
Mercure, J.P., Crew III, Spain, Rose and Kane, JJ., concur. Ordered that the application is granted and respondent is reinstated as an attorney and counselor-at-law of the State of New York, effective immediately.